F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      August 16, 2006
                                   TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 UNITED STATES OF AM ERICA,
          Plaintiff-Appellee,                           No. 05-4230
 v.                                            (D.C. No. 2:03-CR-658-DAK)
 W ADE ROSS W ADLEY,                                      (D. Utah)
          Defendant-Appellant.


                                OR D ER AND JUDGM ENT *



Before KELLY, M cK AY, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      M r. Wadley pleaded guilty to nine counts of Hobbs Act robberies. He

admitted to robbing various retail establishments located in one area of Salt Lake

City. During the robberies, M r. W adley intimated that he had a gun in his pocket



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
or waistband as he demanded money from the till. Generally, he robbed stores

where the cashiers w ere female and alone. Before escaping, M r. W adley would

order the w oman to lie down on the floor and to w ait ten minutes.

      M r. W adley objected to the presentence report, specifically that (1) he was

not eligible for an adjustment of possessing or brandishing a weapon because he

didn’t actually have a gun and (2) he was not eligible for enhancement of physical

restraint of a victim. The district court heard arguments from both parties and,

“using the guidelines in an advisory way,” sentenced M r. W adley to 140 months’

imprisonment, the low end of the guideline range. Transcript of Sentencing at 18,

Case No. 2:03-cr-00658-DAK (D. Utah Aug. 22, 2005). M r. W adley appeals his

sentence, arguing that his Sixth Amendment rights were violated under United

States v. Booker, 543 U.S. 220 (2005), because his sentence was enhanced based

on judge-found facts.

      W e review sentences imposed by the district court for reasonableness.

United States v. Galarza-Payan, 441 F.3d 885, 887 (10th Cir. 2006). First, even

if the sentence enhancements of brandishing a w eapon or restraining a victim are

considered to be judge-found facts in this case, the district court did not violate

M r. W adley’s Sixth Amendment rights in applying them to his sentence. The

district court stated emphatically that it was using the guidelines in an advisory

way. “Booker, quite clearly, does not prohibit the district court from making

factual findings and applying the enhancements and adjustments to [a

                                          -2-
defendant’s] sentence as long as it did not view or apply the Guidelines as

mandatory.” United States v. Visinaiz, 428 F.3d 1300, 1316 (10th Cir. 2005).

      Second, although M r. W adley objected to the presentence report and

argued that he never admitted to carrying a weapon or physically restraining a

victim , he cannot claim that these were judge-found facts. Rather, in his own

written plea, M r. W adley’s words and description of his actions stand for an

admittance: “I pretended to have a gun, and the cashier gave me some money out

of the register. I ordered the cashier to the rear of the store, ordered her to the

ground and told her to stay there for ten minutes.” Statement by Defendant in

Advance of Plea of Guilty, 4 (D . Utah M ar. 23, 2005).

      W e have carefully reviewed the briefs of Appellant and Appellee, the

district court’s disposition, and the record on appeal. W e AFFIRM Appellant’s

sentence.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -3-